Case 20-03810-JMC-11V        Doc 30-1    Filed 07/23/20    EOD 07/23/20 14:11:03   Pg 1 of 9




                                      ATTACHMENT A
                     (Executory Contracts or Leases to be Assumed)


 1) Residential lease of residence at 6087 Boulder Court, Columbus, IN

    Lessee(s):
    Debtor and his spouse

    Lessor:
    Thuleleni Geanga
    c/o Columbus Indiana Properties
    Columbus, IN 47202


 2) Residential lease of 9938 Fountain Cove, Indianapolis, IN

    Lessee(s):
    Norman and Agnes Gee
    9938 Fountain Cove Lane
    Indianapolis, IN 46236

    Lessor: Veaps Management Services, LLC

    NOTE: Debtor is the sole member of Veaps Management Services, LLC but is not a party to
    the Lease with Norman and Agnes Gee
Case 20-03810-JMC-11V   Doc 30-1   Filed 07/23/20   EOD 07/23/20 14:11:03   Pg 2 of 9




                              ATTACHMENT B
                 (Executory Contracts or Leases to be Assigned)


 NONE
Case 20-03810-JMC-11V   Doc 30-1   Filed 07/23/20   EOD 07/23/20 14:11:03   Pg 3 of 9




                              ATTACHMENT C
                 (Executory Contracts or Leases to be Rejected)


 NONE
Case 20-03810-JMC-11V      Doc 30-1   Filed 07/23/20   EOD 07/23/20 14:11:03   Pg 4 of 9




                                 ATTACHMENT D
                             (Cash on Hand and Source)


 Cash on Hand:
 $5,000.00

 Source:
 Veeps Enterprises, Inc.
Case 20-03810-JMC-11V   Doc 30-1   Filed 07/23/20   EOD 07/23/20 14:11:03   Pg 5 of 9




                              ATTACHMENT E
                                   (Projections)


 SEE ATTACHED
 Case 20-03810-JMC-11V        Doc 30-1   Filed 07/23/20   EOD 07/23/20 14:11:03      Pg 6 of 9


           PERSONAL INCOME/EXPENSES

                    Monthly Income Monthly Expenses

Brad                     $6,000.00
Sarah                    $2,956.00

Rent                                      $3,000.00
TCU Jeep Loan                              $503.13
Boat loan                                  $468.10
Sarah's CC                                 $100.00
Capital One                                $150.00
Jeep CC                                    $200.00
Dish                                       $225.00
Housekeeping                               $200.00
Gas                                        $100.00
Paytrust                                     $12.95
Electric                                   $200.00
Water                                        $57.00
Doctor/Dentist                             $200.00
Life Insurance                               $50.00
Groceries                                  $750.00
Gas                                        $160.00
Lunches/Dinners                            $200.00
Son's Expenses                            $1,000.00
Est. Tax Payments                          $500.00 (estimated tax payments will increase
                                                    when son's expenses decrease)

TOTALS:                  $8,956.00        $8,076.18
 Case 20-03810-JMC-11V        Doc 30-1   Filed 07/23/20   EOD 07/23/20 14:11:03   Pg 7 of 9


               VEEPS, VMS INCOME/EXPENSES

                        Monthly Income Monthly Expenses

Gross Income                $13,325.00

Vehicle Expenses                               $500.00
Vehicle Insurance                              $299.00
Business Insurance                             $770.00
Phone                                          $233.26
Internet                                         $45.00
Audi Loan                                      $725.00
Holiday Lane Mortgage                         $2,460.00
Holiday Lane Taxes                             $633.33
FC 1st                                        $1,031.00
FC 2nd                                         $350.00
Marlin                                         $199.00
Payroll                                       $6,000.00

TOTALS:                     $13,325.00       $13,245.59
Case 20-03810-JMC-11V   Doc 30-1   Filed 07/23/20   EOD 07/23/20 14:11:03   Pg 8 of 9




                              ATTACHMENT F
                             (Liquidation Analysis)


 SEE ATTACHED
                               Case 20-03810-JMC-11V    Doc 30-1   Filed 07/23/20    EOD 07/23/20 14:11:03    Pg 9 of 9




                                                  LIQUIDATION ANALYSIS


                                                                                                                          AVAILABLE TO
                                                                                                                           UNSECURED
                    ASSET                       VALUE              EXEMPTIONS          NON-EXEMPT        LIABILITIES       CREDITORS

Real Estate - 9938 Fountain Cove Lane (T/E)      $220,000.00        $220,000.00               $0.00      $429,147.82              $0.00

2015 Audi S7 Quattro                              $28,628.00                 $0.00            $0.00          $35,983.00           $0.00

2016 Jeep Grand Cherokee                          $19,800.00             $6,850.00          $277.00          $12,673.00         $277.00

2016 Chaparral VRX203 Boat                        $36,000.00                 $0.00            $0.00          $42,000.00           $0.00

Personal Property                                  $3,400.00             $3,400.00            $0.00               $0.00           $0.00

Financial Assets                                  $76,069.99         $18,642.99          $57,427.00           $3,000.00      $40,000.00
                                                                     $14,427.00
                                      TOTALS:    $383,897.99        $263,319.99          $57,704.00      $522,803.82         $40,277.00




       Administrative Costs:

       Liquidation Expense (15%)                   $6,000.00
       Attorney Fees                               $7,500.00
       Accountant Fees                             $4,000.00
       Capital Gain Taxes                          $8,000.00


       Net                                                                                                                   $14,500.00
